This is an appeal from an order granting an injunction pendente lite. The order appealed from is modified as hereinafter indicated and as so modified is otherwise affirmed. (See Mele v. Ryder, 8 A D 2d 390.) Ordering paragraphs numbered (1), (2) and (3) are modified by inserting before the word “ and ” at the end of said numbered paragraphs the words “ unless the defendants forthwith append thereto the legend ‘ Opposed to the Regular Democratic District Organization ’ in words and lettering in the same size and prominence as the name ‘ Central Democratic Club ’ ”, So much of the 4th ordering paragraph as applies to “ Regular Democratic Primary ”, “ Democratic” and “ Democrat ” is modified forthwith by adding thereto the legend “ Opposed to the Regular Democratic District Organization ” in words and lettering in the same size and prominence as the terms or descriptive words enumerated therein. Paragraph (5) is modified by adding thereto “unless the words ‘ Candidate for ’ precede the designations ‘ Male Leader, Female Leader, Exec. Member, Executive Member, Male Assembly District Leader, *603Female Assembly District Leader ’ ” and be followed by the legend “ Opposed to the Regular Democratic District Organization”, such words to be of the same size and prominence as the term or terms of designation. Settle order. Concur — Valente, McNally and Stevens, JJ.; Rabin, J. P., and M. M. Frank, J., concur as follows: We are constrained to concur because of the decision of this court in the case of Mele V. Ryder (8 A D 2d 390).